Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the limitation: “the feature inputs to said one or more machine learning models include engineered feature data that is based processing said one or more sensors through one of the machine learning models”.  It is unclear and indefinite what “based processing” means.  To expedite prosecution, Examiner interpret this limitation as ‘the feature inputs to said one or more machine learning models include engineered feature data that is based on processing said one or more sensors through one of the machine learning models
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2015/0039458 to Reid.
Per claim 1, Reid discloses a method (see figures) for identifying actions (fig. 6 and ¶109-114 ... each step shows identifying different scenarios associated with actions of the shopper and associated items for purchase in a retail store, the scenarios including actions of picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct action scenarios by customer gesture/motion are processed by applying machine learning of features from sensor data, including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); fig. 4:66-68…tracking shopper movement and shopper gestures) in a store (fig. 1 and fig. 4:60... retail store), comprising:
sampling a shopping environment using one or more sensors (fig. 1:20 and ¶27,35,39,46,93 ... multiple sensors can be used, including a system of cameras, as well as scale sensor 22, all sensors outputting captured/sampled sensor data of the store) that include at least one camera capable of providing depth sensing to produce image data of a scene (fig. 2 and ¶25,27…each camera is associated with one of many Geo-Context Panels (panels) that capture image/scene data in stores…”panels are spaced uniformly throughout the store, are connected in operative communication with each other. The panels collect and process sensor data in order to enable a gestural checkout using an electronic shopping cart associated with the shopper”; ¶26…”each panel is rectangular in shape and the edges of each panel each contain 3D depth sensor mounted on a rotisserie which return a point cloud with x,y,z voxel (volumetric pixel or Volumetric Picture Element) position estimates for each point associated with an object's depth”) that shows a shopper in the store and tracking data related to one or more limbs of the shopper in connection to an item (fig. 3:42,46 and ¶97-98…generally, cameras capture images of the store; more specifically, cameras capture images associated with both shopper identity/movement and item/product identity; fig. 4:66…tracking movement of shopper thru captured camera data; ¶50...customer physical gesture identified using a trained machine learning model focused on camera captured data of human skeleton features, such as identified pick gestures in connection to a item/product, “For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization”); 
receiving output of the sampling as feature inputs to one or more machine learning models (¶31-33 ...sensor/camera output data is vectorized, e.g., made into feature data for input to machine learning models to classify/label, ”Generally, sensor data collected by the…SSoC is sent to the GPU/NoC to be de-noised and vectorized, and prepared for pattern recognition and machine learning”; ¶40...customer biometric feature data, such as key facial feature data is extracted and vectorized, e.g., produced input feature data and sent to the Neural Network ASIC (NNA) to classify/label; ¶46,50-52 ... vectorization, extracting essential characteristics/features of object categories including M (manufactured objects), G (grown objects), P (physical gestures), F (faces)) and deriving one or more label inferences of a behavior state of the shopper in connection with a state of the item (fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified/inferred by trained machine learning models as specific behavior states of the shopper in connection with a state of the item/product, namely: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”); and
wherein at least one processing entity associated with the store (¶31-33... collected sensor data is sent to GPU/NoC, part of processing entity/panel of fig. 2:28 which is in the store; ¶9…panels/servers in the store, “the servers are attached to the ceiling of the retail store”) detects the state of the item to change from one as item handled by said shopper (fig. 3:48…item/pick) to one as item queued for purchase (fig. 3:52,56…commit-to-cart and add to electronic cart is item/product being queued for purchase), and sensor data from said one or more sensors used to identify a scenario that indicates the item chargeable to an electronic shopping cart of the shopper (fig. 6:98 and ¶108,114…item chargeable to an electronic shopping cart and shopper account upon shopper exit from the store, ”Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture”; ¶54…”Once authenticated, and the transaction is committed, the shopper’s checking account is electronically debited, directly”). 
Per claim 2, Reid discloses claim 1, further disclosing the behavior state of the shopper in connection with the state of the item further includes using one or more of said sensors associated with shelves of the store to reinforce an identify of the item handled by said shopper (¶21… Product bins can have sensors including weight and optical sensors to add certainty to product identification).
Per claim 3, Reid discloses claim 1, further disclosing confirming that a user device of the shopper has exited the store is based on tracking the shopper moving past a region in the store, or is based on a label characterizing a scenario in the store associated with a likeliness that the shopper has left the store, or is based on a state of a wireless signal of the shopper, or is based on a message received, or is based on a mobile phone of the shopper, or is based on tracking image data associated with shopper and the image data inferring that the shopper has left the store, or based on one or more sensors that are external to a region associated with the store (fig. 6:98 and ¶108,114…”Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture”; ¶78…”the server detects a gesture indicating an intention to check out including movement of the customer within a pre-defined geography, such as a retail store exit, and automatically consummates a purchase transaction for the items in the electronic shopping cart”).
Per claim 4, Reid discloses claim 1, further disclosing the at least one camera includes two cameras, and each of the two cameras producing image data that is used to track the shopper as the shopper moves from one location to another in the store, and the image data of the two cameras produces at least partially overlapping data to facilitate said tracking (¶43…tracking shopper can be accomplished through fusion of at least two different camera output readings of the shopper in the store, “Voxel data from the 3D sensors, front facing remote cameras and overhead cameras within the panel is co-registered (fused), allowing a correspondence to be made between the pixels representing the face of the shopper and the pixels representing the top/back/side of the shopper's head (overhead view). This allows the shopper to be tracked as they move about the store by the front/top/back/side of their head by the panel”; fig. 2 and ¶25,27…each camera is associated with one of many Geo-Context Panels (panels) that capture image/scene data in stores…”panels are spaced uniformly throughout the store, are connected in operative communication with each other. The panels collect and process sensor data in order to enable a gestural checkout using an electronic shopping cart associated with the shopper”).
Per claim 5, Reid discloses claim 1, further disclosing the behavior state of the shopper includes tracking information of one or more of said limbs of the shopper (¶50 ... customer physical gesture identified using a trained machine learning model focused on camera captured data of human skeleton features, such as identified pick gestures, “For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization”), wherein the state of the item as handled includes assigning the item as taken by the shopper (fig. 3:48…pick recognizer) or put back by the shopper (fig. 3:50…product return recognizer), and the behavior state is tracked for a period of time when the shopper is in a location that is designated as a shopping area of the store (fig. 4:64-68…shopper movement/gesture tracked/monitored during time shopper is in the store).
Per claim 6, Reid discloses claim 1, further disclosing the camera include a first camera and a second camera (fig. 1:20 and ¶27,35,39,46,93 ...a system of cameras), wherein output of the first camera is used to produce feature input into a first machine learning model of the machine learning models and output of the second camera is used to produce feature input into a second machine learning model of the machine learning models (fig. 3:42 and ¶97…shopper identity verification module 42 uses a trained machine learning model with camera captured images to identify shopper; fig. 3:46 and ¶98…item verification module 46 requires another trained machine learning model with camera captured images to recognize item being interacted with), and results of the first and second machine learning models being nested or cascaded or combined or used separately to generate one or more of said labels characterizing the behavior state of the shopper in connection with the state of the item or one or more items (fig. 4:70-72…establishing the electronic shopping cart for customer and charging the customer’s financial account uses both shopper identity verification module 42 and item verification module 46, thus identity and item recognition models combined/nested).
Per claim 7, Reid discloses claim 1, further disclosing the feature inputs to said one or more machine learning models include engineered feature data that is based processing said one or more sensors through one of the machine learning models (fig. 2:36…trained neural networks use training data to establish a set of nodes/neurons with a set of determined weights, construed as engineered feature data; fig. 3:48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified by trained machine learning models, which have engineered feature data since neural nets are nodes/neurons with engineered weights thru training, that recognize: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”) and using output from said one or more machine learning models as inputs to at least one other machine learning model, wherein outputs from the one or more machine learning models are used for performing predictions that infer actions associated with the behavior state of the shopper in relation to the item or one or more items (fig. 4:70-72…inferring items in electronic shopping cart for customer and charging the customer’s financial account uses both shopper identity verification module 42 and item verification module 46; fig. 3…identify verification module 42 that utilizes one machine learning model shown being input to item verification module 46 which utilizes another machine learning model).
Per claim 8, Reid discloses claim 1, further disclosing causing said at least one processing entity to send a message identifying the item being chargeable to the electronic shopping cart, the message including descriptive information of the item (¶16…”Commit-to-Container gesture, which is termed herein as a (C) gesture.  C gestures cause the price/description associated with the committed item to be added to an electronic shopping cart”; fig. 5…communication of messages between shopper’s electronic device, e.g., phone, and panel/server includes messages associated with electronic shopping cart 82), the descriptive item used to cause a debit to a credit account that is associated with the electronic shopping cart (fig. 5:84…shopper financial account charged).
Per claim 9, Reid discloses claim 1, further disclosing the behavior state of the shopper is indicative that the item was returned after being handled (fig. 3:50…product return recognizer),  wherein items that are returned are removed from the queue for purchase (fig. 2:54…product subtracted from electronic cart).
Per claim 10, Reid discloses claim 1, further disclosing the feature inputs to the machine learning models are sensor output from the one or more sensors, or engineered features, or labels from another machine learning (¶31-33 ...sensor/camera output data is vectorized, e.g., made into feature data for machine learning models to classify/label, ”Generally, sensor data collected by the…SSoC is sent to the GPU/NoC to be de-noised and vectorized, and prepared for pattern recognition and machine learning”; ¶40...customer biometric feature data, such as key facial feature data is extracted and vectorized, e.g., produced input feature data and sent to the Neural Network ASIC (NNA) to classify/label; ¶46,50-52 ... vectorization, extracting essential characteristics/features of object categories including M (manufactured objects), G (grown objects), P (physical gestures), F (faces)).
Per claim 11, Reid discloses claim 1, further disclosing sampling the shopping environment includes using output of at least two different sensors disposed in the store (fig. 1:20 and ¶27,35,39,46,93 ... multiple sensors can be used, including a system of cameras, as well as scale sensor 22, all sensors outputting captured sensor data) and creating engineered feature data for use by the machine learning models (fig. 2:36…trained neural networks use training data to create a set of nodes/neurons with a set of determined weights, e.g., engineered feature data, enabling trained neural network to classify) to derive labels that characterize tracking activity of shoppers and items in the store (fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified/labeled by trained machine learning models including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture)).
Per claim 12, Reid discloses claim 1, further disclosing at least one of said cameras produce image data that is analyzed to identify codes on said item or other items in the store, the codes usable to identify a type of said item that the shopper is handling or is queued for purchase (¶68 and 71…object detection using Universal Product Code (UPC)).
Per claim 13, Reid discloses claim 1, further disclosing state changes or an additional state change characterized by the labels derived by the machine learning models is associated to an event, or to an account, or to a user or shopper, or to guidance, or to feedback, or to a reward, or to an incentive, or to a sale, or to adding an item to the electronic shopping cart of the shopper, or to removing the item from the electronic shopping cart of the shopper (fig. 3:48-50…machine learning models used to recognize product pick state 48 and product return state 50, construed as a state change).
Per claim 14, Reid discloses claim 1, further disclosing the feature inputs to the machine learning are sensor output from the one or more sensors, or engineered features, or labels from another machine learning (¶31-33 ...sensor/camera output data is vectorized, e.g., made into feature data, input into trained machine learning models to classify/label, ”Generally, sensor data collected by the…SSoC is sent to the GPU/NoC to be de-noised and vectorized, and prepared for pattern recognition and machine learning”; ¶40...customer biometric feature data, such as key facial feature data is extracted and vectorized, e.g., produced input feature data and sent to the Neural Network ASIC (NNA) to classify/label; ¶46,50-52 ... vectorization, extracting essential characteristics/features of object categories including M (manufactured objects), G (grown objects), P (physical gestures), F (faces)), wherein the one or more sensors includes the camera and other cameras, or the camera and weight sensors, or the camera and motion sensors, or the camera and sound sensors, or the camera and microphones, or the camera and biometric sensors, or the camera and motion tracking sensors, or the camera and infrared sensors, or the camera and proximity detection sensors, or the camera and audio sensors, or the camera and a combination of one or more of said other cameras, weight sensors, sounds sensors, microphone sensors, biometric sensors, motion tracking sensors, infrared sensors, proximity detection sensors (fig. 1:20 and ¶27,35,39,46,93 ... multiple sensors can be used, including a system of cameras, as well as scale sensor 22, all sensors outputting captured sensor data).
Per claim 15, Reid discloses a method (see figures) for processing actions (fig. 6 and ¶109-114 ... each step shows processing of a different scenario associated with actions of the shopper and associated items for purchase in a retail store, the scenarios including actions of picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct action scenarios by customer gesture/motion are processed by applying machine learning of features from sensor data, including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); fig. 4:66-68…tracking shopper movement and shopper gestures) in a store (fig. 1 and fig. 4:60... retail store), comprising: 
capturing sensor output from one or more sensors (fig. 1:20 and ¶27,35,39,46,93 ... multiple sensors can be used, including a system of cameras, as well as scale sensor 22, all sensors outputting captured sensor data) of a shopping environment (fig. 1 and ¶37-38…store is shopping environment, such as grocery store), the one or more sensors include one or more cameras to capture image data of a scene (fig. 3:42,46 and ¶97-98…generally, cameras capture images from the store, e.g., scene data; more specifically, cameras capture images associated with both shopper identity and item/product identity; fig. 2 and ¶25,27…each camera is associated with one of many Geo-Context Panels (panels) that capture image/scene data in stores…”panels are spaced uniformly throughout the store, are connected in operative communication with each other. The panels collect and process sensor data in order to enable a gestural checkout using an electronic shopping cart associated with the shopper”; ¶26…”each panel is rectangular in shape and the edges of each panel each contain 3D depth sensor mounted on a rotisserie which return a point cloud with x,y,z voxel (volumetric pixel or Volumetric Picture Element) position estimates for each point associated with an object's depth”) that includes a shopper in the store (fig. 1:16…shopper in store), the image data is processed to identify one or more skeletal limbs of the shopper and track movement of the one or more skeletal limbs (¶14…vectorized camera data associated with skeletal movement/gesture of shopper will be processed by trained machine learning model to predict a take of item, e.g., pick, ”Pick (P) gesture, which includes taking a object (i.e. product) from its shelf”; ¶50..."For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization");
processing the sensor output and the one or more skeletal limbs to identify interaction between one of said skeletal limbs of the shopper and an item of the store (¶50...customer physical gesture identified using a trained machine learning model focused on camera captured data of human skeleton features, such as identified pick gestures, “For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization”), wherein the item is identified based on processing by one or more machine learning models that process inputs from the captured sensors and the interaction with the item is determined to be a take of the item by the shopper by processing output of the one or more machine learning models (fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified by trained machine learning models, recognizing: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”); and 
processing the take of the item so that the item is added to a queue for purchase of the item (fig. 3:52,56…commit-to-cart and add to electronic cart is item/product being queued for purchase), the item being charged to the shopper when the shopper is determined to have completed the take of the item from the store (fig. 6:98 and ¶108,114…item chargeable to an electronic shopping cart and shopper account upon shopper exit from the store, ”Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture”; ¶54…”Once authenticated, and the transaction is committed, the shopper’s checking account is electronically debited, directly”).
Per claim 16, Reid discloses a method (see figures) for processing actions (fig. 6 and ¶109-114 ... each step shows processing of a different scenario associated with actions of the shopper and associated items for purchase in a retail store, the scenarios including actions of picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct action scenarios by customer gesture/motion are processed by applying machine learning of features from sensor data, including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); fig. 4:66-68…tracking shopper movement and shopper gestures) in a store (fig. 1 and fig. 4:60... retail store), comprising: 
capturing sensor output from one or more sensors (fig. 1:20 and ¶27,35,39,46,93 ... multiple sensors can be used, including a system of cameras, as well as scale sensor 22, all sensors outputting captured sensor data) of a shopping environment (fig. 1 and ¶37-38…store is shopping environment, such as grocery store), the one or more sensors include one or more cameras to capture image data of a scene (fig. 3:42,46 and ¶97-98…generally, cameras capture images from the store, e.g., scene data; more specifically, cameras capture images associated with both shopper identity and item/product identity; fig. 2 and ¶25,27…each camera is associated with one of many Geo-Context Panels (panels) that capture image/scene data in stores…”panels are spaced uniformly throughout the store, are connected in operative communication with each other. The panels collect and process sensor data in order to enable a gestural checkout using an electronic shopping cart associated with the shopper”; ¶26…”each panel is rectangular in shape and the edges of each panel each contain 3D depth sensor mounted on a rotisserie which return a point cloud with x,y,z voxel (volumetric pixel or Volumetric Picture Element) position estimates for each point associated with an object's depth”) that includes an item in the store (fig. 3:46…item verification module uses camera captured image), the image data is processed to identify the item in the store (fig. 2:36…trained machine learning model used for item identification; fig. 4:68-72…trained machine learning models identify/recognize item/product data and gesture/interaction data; fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified by trained machine learning models that recognize: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”) and image data is processed to detect one or more skeletal limbs of a shopper and to track movement of the one or more skeletal limbs of the shopper (¶14…vectorized camera data associated with skeletal movement/gesture of shopper will be processed by trained machine learning model to predict a take of item, e.g., pick, ”Pick (P) gesture, which includes taking a object (i.e. product) from its shelf”; ¶50..."For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization"); 
processing the movement of skeletal limbs of the shopper to identify interaction between one of said skeletal limbs of the shopper and the item in the store (¶50...customer physical gesture identified using a trained machine learning model focused on camera captured data of human skeleton features, such as identified pick gestures, “For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization”), wherein the item is identified as handled by the shopper by processing video captured by the sensor (fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified by trained machine learning models, recognizing: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”; ¶39…capture data with video cameras, ”High Definition (HD) cameras with 3D sensors are placed at the entrance to the store collect image data including video and images data of the customer upon entry. This sensor system communicates data wirelessly with the nearest panel”; ¶93… capture data with video cameras, ”The video camera 20 includes wireless communication hardware and automatically observes movement of the shopper 16 and communicates the shopper's movement, including gestures, to the geo-context panel 12”; pg. 8, left column, lines 18-20: “the step of recognizing implicit gestures includes 3D depth sensor/video recognition of movement of the product into a shopping container”) and where a machine learning model uses engineered feature input (fig. 2:36…trained neural networks use training data to establish a set of nodes/neurons with a set of determined weights, construed as engineered feature data; fig. 3:48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified by trained machine learning models, which have engineered feature data since neural nets are nodes/neurons with engineered weights thru training, that recognize: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”) consisting of skeletal tracking to generate one or more data labels used for characterizing the scene as a take of the item by the shopper  (¶14…vectorized camera data associated with skeletal movement/gesture of shopper will be processed by trained machine learning model to predict/label a take of item, e.g., pick, ”Pick (P) gesture, which includes taking a object (i.e. product) from its shelf”; ¶50..."For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization"); and 
processing the take to identify the item as chargeable to an electronic shopping cart of the shopper (fig. 3:56-58...item/product added to electronic cart and shopper account charged).
Per claim 17, Reid discloses claim 16, further disclosing a machine learning model is used to perform object detection to identify the item in the captured sensor output (fig. 4:68-72…trained machine learning models identify/recognize item/product data and gesture/interaction data) and where at least one processing entity associated with the store (¶31-33... collected sensor data is sent to GPU/NoC, part of processing entity/panel of fig. 2:28 which is in the store; ¶9…panels/servers in the store, “the servers are attached to the ceiling of the retail store”) detects termination of shopping activity by the shopper (fig. 6:98 and ¶108,114…”Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture”; ¶54…”Once authenticated, and the transaction is committed, the shopper’s checking account is electronically debited, directly”), said detection of termination of shopping activity performed by one or more of tracking the movement of shopper through an exit of the store, or by tracking the movement of the shopper away from an area in the store, or by tracking the movement of the shopper outside of the store, or by using a mobile phone associated with the shopper (¶78…”the server detects a gesture indicating an intention to check out including movement of the customer within a pre-defined geography, such as a retail store exit, and automatically consummates a purchase transaction for the items in the electronic shopping cart”).
Per claim 18, Reid discloses claim 16, further disclosing the one or more cameras comprise at least two cameras where a first camera is used to produce feature input to a first trained machine learning model and a second camera is used to produce feature input into a second trained machine learning model (fig. 3:42 and ¶97…shopper identity verification module 42 uses a trained machine learning model with camera captured images to identify shopper; fig. 3:46 and ¶98…item verification module 46 requires another trained machine learning model with camera captured images to recognize item being interacted with) and two machine learning models being nested or cascaded or combined or used separately to generate one or more of said labels used for characterizing a behavior state of the shopper in connection with a state of the item or one or more items (fig. 4:70-72…establishing the electronic shopping cart for customer and charging the customer’s financial account uses both shopper identity verification module 42 and item verification module 46, thus identity and item recognition models combined/nested).
Per claim 19, Reid discloses claim 16, further disclosing multiple frames of video are processed the first and second trained machine learning models are different models trained in part based on partially overlapping video features or are models trained using video features from cameras having different vantage points (¶43…tracking shopper can be accomplished through fusion of at least two different camera output readings of the shopper in the store, “Voxel data from the 3D sensors, front facing remote cameras and overhead cameras within the panel is co-registered (fused), allowing a correspondence to be made between the pixels representing the face of the shopper and the pixels representing the top/back/side of the shopper's head (overhead view). This allows the shopper to be tracked as they move about the store by the front/top/back/side of their head by the panel”; fig. 2 and ¶25,27…each camera is associated with one of many Geo-Context Panels (panels) that capture image/scene data in stores…”panels are spaced uniformly throughout the store, are connected in operative communication with each other. The panels collect and process sensor data in order to enable a gestural checkout using an electronic shopping cart associated with the shopper”; ¶39…capture data with video cameras, ”High Definition (HD) cameras with 3D sensors are placed at the entrance to the store collect image data including video and images data of the customer upon entry. This sensor system communicates data wirelessly with the nearest panel”; ¶93… capture data with video cameras, ”The video camera 20 includes wireless communication hardware and automatically observes movement of the shopper 16 and communicates the shopper's movement, including gestures, to the geo-context panel 12”; pg. 8, left column, lines 18-20: “the step of recognizing implicit gestures includes 3D depth sensor/video recognition of movement of the product into a shopping container”).
Per claim 20, Reid discloses claim 16, further disclosing characterizing the scene as the take of the item is at least in part based on a learned behavior state for the shopper (fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified/inferred by trained machine learning models as specific behavior states of the shopper in connection with a state of the item/product, namely: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”), and the behavior state of the shopper is determined to change (fig. 3:48-50…machine learning models used to recognize product pick state 48 and product return state 50, construed as a state change), to be indicative that the item was returned after being handled (fig. 3:50…item returned recognized), wherein items that are returned are removed from a queue for purchase (fig. 3:54…item removed from electronic cart); or to be indicative that the item was returned to a wrong location after being handled (fig. 3:50…item returned recognized).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN CHEN/Primary Examiner, Art Unit 2125